DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1-25 are allowed and claim 26 is pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered. 

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 6/13/2022, with respect to the rejection(s) of claim(s) 1-26 have been fully considered and are persuasive.  Therefore, the rejection of claims 1-3, 6-13, 16-22, and 24-26 under 35 U.S.C. 102(a)(1) and claims 4-5, 14-15, and 23 under 35 U.S.C. 103 has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection to claim 26 is made in view of Snyder.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder (U.S. Patent No. 3,508,580). 
Claim 26, Snyder discloses:
A connector (see fig. 1), comprising: 
an exterior contact surface (see annotated Fig. 1 below) comprising a planar bottom surface (see annotated Fig. 1); 
an interior surface, wherein the interior surface includes a lead-in portion (see annotated Fig. 1, where both sides of the end are tapered) and an interior mating surface (see annotated Fig. 1), 
wherein the lead-in portion is tapered toward the interior mating surface (see annotated Fig. 1, where the lead-in portion is tapered toward the interior mating surface), and 
wherein the interior mating surface defines a cavity (see annotated Fig. 1, where the interior mating surface defines a cavity); Application No.: 16/683,010Docket No.: 000112-0052-101 Reply dated June 13, 2022 Reply to Office Action dated May 3, 2022 
a planar slip system (see annotated Fig. 1), wherein the planar slip system comprises a platform (see annotated Fig. 1) comprising a planar seating surface (see annotated Fig. 1) that restricts movement of the connector in a first direction and allows at least partial free movement of the mating connector within a plane that is perpendicular to the first direction (see annotated Fig. 1), and 
wherein the planar bottom surface is arranged between the planar seating surface and the lead-in portion (see annotated Fig. 1); and 
an interior fluid passage that permits fluid flow in the first direction (see “interior surface” in annotated Fig. 1).


    PNG
    media_image1.png
    834
    1042
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-25 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barber (U.S. Patent No. 7,478,839) discloses a similar device to the present invention. 
Schoepe et al. (U.S. Patent No. 3,032,229) discloses a similar device to the present invention.
Fournier et al. (U.S. Patent No. 4,881,569) discloses a similar device to the present invention.
Hawk (U.S. Patent No. 11,353,152) discloses a similar device to the present invention but can not be used as prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679